U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q /A (Amendment No. 2) (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal quarter ended March 31, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-28411 MANHATTAN SCIENTIFICS, INC. (Exact name of small business issuer as specified in its charter) Delaware 000-28411 85-0460639 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 405 Lexington Avenue, 32nd Floor, New York, New York, 10174 (Address of principal executive offices) (Zip code) Issuer’s telephone number: (212) 551-0577 Securities registered under Section 12(g) of the Exchange Act: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days. Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ There were 393,227,926 shares outstanding of registrant’s common stock, par value $.001 per share, as of April 30, 2009. Transitional Small Business Disclosure Format (check one): Yes o No þ 1 TABLE OF CONTENTS Page PART I Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2009 (unaudited) and December31, 2008 1 Unaudited Consolidated Statements of Operations and Other Comprehensive Income for the three months ended March 31, 2009 and March 31, 2008 and for the period from July 31, 1992 (Inception) through March 31, 2009 2 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2009 and 2008 and for the period from July31,1992(Inception) through March 31, 2009 3 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 16 Item 4 Controls and Procedures 16 PART II Item 1. Legal Proceedings 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 18 2 PART I ITEM 1. FINANCIAL STATEMENTS MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES (a development stage enterprise) CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Investments-available for sale Total current assets Investments Intellectual property, net Other asset Total assets $ $ LIABILITIES Current liabilities Accounts payable and accrued expenses $ $ Accrued interest and expenses - related parties Note payable to related party Note payable to former officers Convertible note payable - other Total current liabilities STOCKHOLDER’S DEFICIT Capital stock $.001 par value Preferred, authorized 1,000,000 shares Series A convertible, redeemable, 10 percent cumulative, authorized 182,525, shares; issued and outstanding - none — — Series B convertible, authorized 250,000 shares; 49,999 shares issued and outstanding — — Series C convertible, redeemable, authorized 14,000 shares; issued and outstanding - none — — Common, authorized 500,000,000 shares, 393,227,926 and 378,977,926 shares issued, and outstanding, respectively Additional paid-in-capital Other accumulated comprehensive income Deficit accumulated during the development stage (52,976,000 ) (52,643,000 ) Total Stockholder’s deficit (995,000 ) (842,000 ) TOTAL LIABILITIES AND STOCKHOLDER’S DEFICIT $ $ See notes to unaudited consolidated financial statements 3 MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES (a development stage enterprise) CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (UNAUDITED) THREE MONTHS ENDED MARCH 31, PERIOD FROM JULY 31, 1992 (INCEPTION) THROUGH MARCH 31, 2009 Revenue $
